Citation Nr: 1758457	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-31 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression.

3.  Entitlement to service connection to urinary incontinence, to include on a secondary basis.

4.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1958 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2012, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, Louisiana, and Denver, Colorado, respectively.  Jurisdiction of this matter currently resides with the Denver RO.

In November 2013 and April 2017 VA Form 9s, the Veteran requested videoconference hearings before the Board.  However, he withdrew these requests in correspondence received in April 2017 and June 2017.  The Board deems the hearing requests withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for urinary incontinence and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied service connection for an acquired psychiatric disability, to include PTSD, general anxiety disorder, and major depression, based on a finding that there was no credible supporting evidence of an in-service stressor event or a definitive associated diagnosis of PTSD, or evidence that anxiety or depression were incurred in or related to the Veteran's service.  

2.  Evidence received after the final October 2007 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.

3.  During the entire appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing loss in his right ear and Level VII hearing loss in his left ear as shown by audiometric test results.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied service connection for an acquired psychiatric disability, to include PTSD, general anxiety disorder, and major depression, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2017).
 
2.  New and material evidence has been received, and the claim seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, general anxiety disorder, and major depression is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), identified, available VA and private treatment records have been obtained.  

For the hearing loss claim, the Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Law and Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

The Veteran seeks service connection for an acquired psychiatric disability.  An October 2007 rating decision denied service connection for PTSD, anxiety, and depression based on a finding that there was no credible supporting evidence of an in-service stressor event or a definitive associated diagnosis of PTSD, or evidence that anxiety or depression were incurred in or related to the Veteran's service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the October 2007 decision, and that decision is final.  See 38 U.S.C.A. § 7105.  In a December 2010 rating decision, the RO reopened the Veteran's claim for service connection for an acquired psychiatric disability but  denied it on the merits.  Although the Veteran did not file a notice of disagreement with the December 2010 rating decision, within one year, he filed a claim to reopen that was denied in the currently appealed November 2012 rating decision.  In light of 38 C.F.R. § 3.156(b), the Board accepts that the instant claim has been pending since the December 2010 rating decision and finds that the October 2007 rating decision is the last prior final rating decision in this case.  

As noted, the Veteran's claim for service connection for an acquired psychiatric disability was previously denied in an October 2007 rating decision, in part, because there was no credible supporting evidence of an in-service stressor event.  Evidence received since the October 2007 rating decision includes an April 2010 statement from J.C.T., who stated he was the Veteran's supervisor for several months during 1966 and 1967 at Clark Air Base, Philippines.  J.C.T. also stated that the Veteran "volunteered for temporary duty to Vietnam on several occasions," and that while he "[could not] certify as to date and time, [he could] attest to the fact that all of [his] subordinates did serve in Vietnam."

The April 2010 statement from J.C.T. is new in that it was not previously submitted.  It is also material insofar as it provides additional details regarding the Veteran's theory of entitlement.  This statement is also presumed credible for the purpose of determining whether it is new and material.  Therefore, the Board finds that this additional evidence is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened. 

Initial Rating-Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss disability is rated as 20 percent disabling, effective January 20, 2016, under 38 C.F.R. § 4.85, DC 6100.  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes "must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids."  38 C.F.R. § 4.85(a). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

VA audiological testing conducted in February 2016  revealed puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 50, 60, 60 and 70, for an average of 60, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 50, 55, 60 and 70, for an average of 58.75.  The speech recognition score, using the Maryland CNC Test, was 80 percent in the right ear and 64 percent in the left ear.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work, noting the Veteran's reports of hearing only parts of conversations, an inability to understand words sometimes, and a need to look directly at his wife in order to understand her. 

Applying the February 2016 VA examination results to the Rating Schedule reveals numeric designations of Level IV for the right ear, and Level VI for the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 20 percent rating for bilateral hearing loss.  No exceptional pattern of hearing loss was show at this examination.

VA audiological testing conducted in August 2017 revealed puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 45, 60, 70 and 75, for an average of 63, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 55, 55, 60 and 70, for an average of 60.  The speech recognition score, using the Maryland CNC Test, was 82 percent in the right ear and 62 percent in the left ear.  

Applying the August 2017 VA examination results to the Rating Schedule reveals numeric designations of Level IV for the right ear, and Level VI for the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Additionally, the puretone findings for the left ear trigger the provisions of 38 C.F.R. § 4.86(b), exceptional patterns of hearing impairment, as all four findings are 55 or greater.  As demarcated above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Applying this provision, the Board notes that Table VIa allows for a designation of IV, while Table VI allows for a designation of VI.  Thus, as the Veteran's left ear hearing loss as applied under Table VI is higher, it is then elevated to the next higher Roman numeral, VII.  Applying these findings (IV for the right ear and VII for the left ear) to 38 C.F.R. § 4.85, Table VII, results in a 20 percent rating for bilateral hearing loss.  

In addition, the Board notes that the 2016 VA examiner discussed the functional effects caused by the Veteran's hearing disability in the examination report, to include difficulty understanding conversation, as noted above.  See Martinak, supra.

Based on the foregoing, the Board concludes that a rating in excess of 20 percent for bilateral hearing loss is not warranted at any point during the appeal period.  The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered; thus, based on the audiometric findings of record, a rating in excess of 20 percent for bilateral hearing loss is not warranted.  Lendenmann v. Principi, supra. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disability, to include PTSD, anxiety and depression, the appeal, to this extent, is granted.

An initial rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

Acquired Psychiatric Disability

While new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, whether the Veteran has such a disability that is related to service requires further development.  As noted above, the Veteran submitted an April 2010 statement from his supervisor in service who stated that the Veteran volunteered for temporary duty to Vietnam on several occasions while serving at Clark Air Base from 1966 to 1967.  The Veteran, in a January 2013 statement in support of claim, indicated that he served in Vietnam on two or three occasions from December 1966 to March 1967 and that he received combat pay for that time period.  The record does not reflect that any development has been undertaken, to include obtaining the Veteran's pay records, to ascertain whether he received combat pay.  Accordingly, additional development is necessary in that regard.  

The Veteran has also complained of depression secondary to his service-connected physical disabilities.  The Veteran is service-connected for a right ankle and heel disability, a duodenal ulcer, bilateral hearing loss, hypertension, P.O. lumbar sympathectomy, tinnitus, and traumatic hematuria with a bilateral kidney condition.  December 2005 VA treatment records show diagnoses of major depression, anxiety disorder, and rule out PTSD.  The Veteran was afforded a VA examination in October 2010 wherein the examiner did not give the Veteran a diagnosis of general anxiety disorder and explained the Veteran's symptoms were better accounted for by PTSD, which was a type of anxiety disorder.  Additionally, the examiner indicated the Veteran did not meet the criteria for a diagnosis of major depressive disorder because he did not satisfy the DSM-IV criteria.  To the extent the Veteran's treatment records conflict with the opinions of the VA examiner, another VA examination is needed to clarify whether the Veteran has an acquired psychiatric disorder, other than PTSD, and whether it is secondary related to any service-connected disability.  

Urinary Incontinence

The Veteran claims that he has urinary incontinence secondary to service-connected traumatic hematuria with bilateral kidney condition.  Remand is required for an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Where the veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In a March 2016 VA examination report, the examiner stated that all prior episodes of incontinence had resolved and concluded that there was no evidence of current disability.  However, in rendering this opinion, the examiner failed to discuss any post-service findings of incontinence noted in VA outpatient treatment records, including in 2015, as well as documentation that VA has been providing the Veteran with plastic disposable urinals since 2010.  Moreover, the examiner did not address the Veteran's repeated statements that he has been experiencing urinary incontinence for many years.  

Here, remand is required for a new opinion to determine of the Veteran had chronic bladder infections at any point during the appeal period, and if so, whether those bladder infections are related to the bladder infection noted in service.
TDIU

Finally, the issue of TDIU is potentially affected by the acquired psychiatric disability and urinary incontinence issues on appeal.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the service connection issues being remanded is necessary before the Board may provide a decision regarding the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Attempt to obtain the Veteran's pay records from official sources, to include the Defense Finance and Accounting Service (DFAS), to verify whether the Veteran received any temporary combat pay, or other type of alternative payment, for service December 1966 to March 1967 to determine whether there is an indication of combat pay for service in the Republic of Vietnam.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated with a memorandum of unavailability and the Veteran notified of such.

4.  After completing the third directive, request an opinion from an appropriate VA examiner as to the nature and etiology of any current psychiatric disorders.  The clinician should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following: 

a.  Identify all acquired psychiatric disorders that are currently present. 

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met under the  DSM-5.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why. 

b.  For any diagnosed psychiatric disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service? 

c.  If the Veteran is diagnosed with PTSD, the examiner should address (i) whether the diagnosis is at least as likely as not (50 percent or greater probability) related to any verified in-service stressor; or, (ii) whether the Veteran's current PTSD symptoms are at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity that the examiner found adequate to support a diagnosis of PTSD.

d.  Is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorders were caused by the Veteran's service-connected disabilities? 

e.  Is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorders were aggravated (i.e., increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected disabilities?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

5.  After any additional records are associated with the claims file, obtain an opinion as to the etiology of the Veteran's claimed urinary incontinence from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

If an examination is deemed necessary, it shall be provided. An explanation for all opinions expressed must be provided. 

 The examiner must opine whether it is at least as likely as not (a 50 percent probability or greater): 

a.  that any urinary incontinence present during the appeal period had onset in, or is otherwise related to his military service; or

b.  that any urinary incontinence present during the appeal period was caused by his service-connected traumatic hematuria with bilateral kidney condition, or

c.  that any urinary incontinence present during the appeal period was aggravated by her service-connected traumatic hematuria with bilateral kidney condition. 

The examiner must address the following: 1) the Veteran's contentions that he has continued to have recurrent urinary incontinence since service; 2) VA treatment records showing an assessment of incontinence, including in 2015; and 3) VA clinical records showing the issuance of plastic disposable urinals.

6.  After completion of all the foregoing development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


